

116 HR 7594 IH: Reshoring American Manufacturing Act of 2020
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7594IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a tax credit for certain expenses of moving manufacturing equipment from China to the United States, and for other purposes.1.Short titleThis Act may be cited as the Reshoring American Manufacturing Act of 2020 or as the RAM Act of 2020. 2.Credit for certain expenses of moving manufacturing equipment from China to the United States(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Manufacturing reshoring credit(a)In generalFor purposes of section 38, the manufacturing reshoring credit for any taxable year is the applicable percentage of the eligible reshoring expenses paid or incurred by the taxpayer during such taxable year.(b)LimitationThe credit determined under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $25,000,000.(c)Applicable percentageFor purposes of this section, the term applicable percentage means—(1)in the case of any taxable year beginning in 2020 or 2021, 100 percent,(2)in the case of any taxable year beginning in 2022, 80 percent, and(3)in the case of any taxable year beginning in 2023, 60 percent.(d)Eligible reshoring expensesFor purposes of this section—(1)In generalThe term eligible reshoring expenses means, with respect to any taxpayer, amounts paid or incurred by such taxpayer for the transportation (including any import duties, fees, or tariffs imposed with respect to such transportation) of qualified manufacturing equipment from China to the United States.(2)Qualified manufacturing equipmentThe term qualified manufacturing equipment means, with respect to any taxpayer, manufacturing equipment owned by such taxpayer which—(A)before the transportation referred to in paragraph (1) was used by such taxpayer to manufacture tangible property in China, and(B)after the transportation referred to in paragraph (1) is used by such taxpayer to manufacture tangible property in the United States.(e)RecaptureIf any qualified manufacturing equipment with respect to which a credit was allowed under this section is transported outside the United States (after transportation to the United States as described in subsection (d)) during the 3-year period beginning on the date (after such transportation) on which such property is placed in service by the taxpayer in the United States, the tax imposed under this chapter on such taxpayer for the taxable year which includes the date on which such property is so transported outside the United States shall be increased by the amount of the credit determined under this section with respect to such property.(f)Special rules(1)Denial of double benefitAny deduction or credit allowed under this title (other than this section) with respect to any eligible reshoring expenses shall be reduced by the amount of the credit determined under this section.(2)Aggregation ruleFor purposes of the dollar limitation imposed under subsection (b), all members of the same controlled group of corporations (within the meaning of section 267(f)) and all persons under common control (within the meaning of section 52(b) but determined by treating an interest of more than 50 percent as a controlling interest) shall be treated as 1 person and such dollar limitation shall be allocated in such manner as the Secretary may provide.(3)Election to not have section applyNo credit shall be determined under subsection (a) with respect to any taxpayer for any taxable year if such taxpayer make an election under this paragraph (at such time and in such manner as the Secretary may provide) to have such subsection not apply for such taxable year.(g)TerminationNo credit shall be determined under this section for any taxable year beginning after December 31, 2023..(a)Credit allowed as part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)the manufacturing reshoring credit determined under section 45U(a)..(b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Manufacturing reshoring credit..(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act, in taxable years ending after such date.